Citation Nr: 0621731	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-31 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement on an accrued basis to service connection for 
esophageal cancer secondary to service-connected duodenal 
ulcer.

2.  Entitlement on an accrued basis to an increased rating 
for a duodenal ulcer rated 60 percent disabling.

3.  Entitlement on an accrued basis to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.

4.  Entitlement to service connection for the cause of the 
veteran's death.




REPRESENTATION

Appellant represented by:	Louis A. de Mier-Le Blanc


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1956 to July 1958.

This appeal is from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The claims for service connection for esophageal cancer and 
for increased rating are stated and considered before the 
claim for TDIU, because establishment of service connection 
for esophageal cancer would be material to determination of 
entitlement to TDIU.  The claim for service connection for 
esophageal cancer is stated and considered before the claim 
for service connection for the cause of the veteran's death, 
because establishment of service connection would moot the 
cause of death issue, and determination of the cause of death 
issue requires consideration of all of the evidence to be 
considered in the service connection claim plus any 
additional 


evidence developed pertinent to the cause of death claim; 
consideration of the cause of death claim first would appear 
to predetermine and therefore prejudice the service 
connection claim.


FINDINGS OF FACT

1.  The veteran did not develop esophageal cancer in service 
or during any presumptive period applicable to esophageal 
cancer, nor was esophageal cancer caused or aggravated by any 
service-connected disability.

2.  The veteran's duodenal ulcer was rated the maximum rating 
the VA Schedule for Rating Disabilities provides for that 
condition; it caused neither marked interference with 
employment nor required frequent hospitalization.

3.  At the time of death, the veteran's service-connected 
disabilities comprised: duodenal ulcer disease, rated 60 
percent disabling; prostatitis and urethritis, rated 20 
percent disabling; and varicose veins, right popliteal space, 
rated 20 percent disabling; the combined rating was 70 
percent.

4.  Service-connected disabilities did not prevent the 
veteran for securing and following a substantially gainful 
occupation.

5.  The veteran died on February [redacted], 2003, of cardiac failure 
due to esophageal cancer, which no service-connected 
condition caused, and to which no service-connected condition 
contributed.




CONCLUSIONS OF LAW

1.  The veteran's esophageal cancer was not incurred in or 
aggravated by service, nor was it proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).

2.  A schedular rating greater than 60 percent for duodenal 
ulcer is not provided by law, and there is no basis for 
submission for extraschedular consideration.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.114, 
Diagnostic Code 7305 (2005).

3.  The veteran did not meet the disability requirements for 
entitlement to TDIU.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. § 4.16(a) (2005).

4.  The appellant is not entitled to accrued benefits for 
service connection of the veteran's esophageal cancer, for 
increased rating of the veteran's duodenal ulcer, or for 
TDIU.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2005).

5.  The cause of the veteran's death was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1310 (West 
2002); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Accrued Benefits

The veteran died in February 2003 with claims pending for 
increased rating for duodenal ulcer, service-connection for 
esophageal cancer, and a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
In February 2003, the veteran's surviving spouse filed a 
claim for accrued benefits derived from each of the pending 
claims.

"[Periodic monetary benefits . . . under laws administered 
by the Secretary [of Veterans Affairs] to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter . . . referred to as accrued benefits) and due 
and unpaid for a period not to exceed two years, shall, upon 
the death of such individual be paid [to the persons 
designated]."

38 U.S.C.A. § 5121(a) (West 2002).

Claims for accrued benefits are decided on the evidence of 
record at the time of the veteran's death.  38 C.F.R. 
§ 3.1000(a) (2005).  The claims are decided based on the 
merits of the underlying claim.

A.  Secondary Service Connection (Accrued) for Esophageal 
Cancer

The appellant, through counsel, presented her theory for her 
assertion that the veteran's service-connected duodenal ulcer 
caused or aggravated his esophageal cancer: the ulcer caused 
or aggravated reflux, and the reflux caused or aggravated 
esophageal cancer.

The appellant has submitted no medical evidence to 
corroborate her theory.  Her opinion is a lay opinion on a 
matter that requires that the person proffering the opinion 
have medical expertise to make the opinion valid evidence.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).  The veteran 
was diagnosed with a sliding hiatal hernia and esophageal 
reflux on VA hospitalization in November 1988.  There is no 
subsequent evidence of chronic esophageal reflux.  To the 
contrary, a VA upper gastrointestinal study in January 2001 
found esophageal varicies and no reflux.  No 


evidence of record suggests the veteran's ulcer caused or 
aggravated esophageal varicies.  In June 2003 a VA physician 
opined that there was no likelihood that the veteran's 
esophageal cancer was secondary to his duodenal ulcer.  This 
opinion is reasonably construed to mean the ulcer neither 
caused nor aggravated the cancer.  

In short, the preponderance of the evidence is against 
awarding secondary service connection for esophageal cancer 
on an accrued basis.

B.  Increased Rating (Accrued) for Duodenal Ulcer

The veteran sought an increase in his 60 percent rating for 
duodenal ulcer.  Sixty percent is the maximum rating VA 
provides for duodenal ulcer.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).  There is no legal basis for a higher 
rating under the applicable diagnostic code, or for 
application of another diagnostic code providing for a higher 
rating.  Whereas that is the maximum rating for limitation of 
motion, no higher rating may be afforded under that 
diagnostic code except on an extraschedular basis.  Spencer 
v. West, 13 Vet. App. 376, 382 (2000) (veteran with wrist 
disability rated 10 percent under Diagnostic Code 5215 cannot 
obtain higher rating despite functional impairment due to 
pain).  Absent legal authorization for a rating greater than 
60 percent, the appellant's claim for an accrued higher 
schedular rating for duodenal ulcer seeks a benefit that is 
not provided by law.  The claim must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The evidence does not show the veteran's duodenal ulcer 
warranted extraschedular rating because application of the 
rating schedule was impracticable due to marked interference 
with employment or frequent hospitalization.  See 38 C.F.R. 
§ 3.321(b)(1) (2005).  The affect of the veteran's ulcer 
disorder on his employment is indiscernible from the record.

The claims file comprises records of approximately 45 years 
of medical treatment and VA claims adjudication.  From the 
initial claim for disability compensation until May 2001, the 
veteran never reported any employment, or any interference 
with employment.  He never mentioned loss of time from work 
to any examiner or clinician, VA or private, in the context 
of seeking treatment or of seeking compensation.

In May 2001, the veteran reported he last worked in September 
2001 when he was hospitalized because of his ulcer, which 
thereafter disabled him from his employment of several years 
selling lottery tickets.  In July 2001, he reported that he 
last worked in 1980, for a dairy, with his ulcer preventing 
employment thereafter.  His death certificate reported his 
lifetime usual employment was as a self-employed handy man 
who retired in 1997.  The evidence bearing on the veteran's 
employment history is too inconsistent to accord it any 
probative value on the question whether the veteran's 
duodenal ulcer markedly interfered with his employment.  This 
is not a matter amenable to resolution by awarding the 
benefit of the doubt to the appellant, because the evidence 
bearing on the extent the veteran's ulcer interfered with 
employment requires speculation.  The benefit of the doubt is 
applicable to resolve genuine doubt resulting form equal 
evidence for and against a fact.  It may not be applied to 
favor one speculation over another.  38 C.F.R. § 3.102 
(2005).

The claims file shows a single hospitalization with ulcer as 
the primary diagnosis, in November and December 1988.  The 
several hospitalizations in the three years prior to his 
death, including those with complaints of abdominal pain or 
gastrointestinal bleeding show other diagnoses and findings 
by radiology and endoscopy that the bleeding was not from the 
duodenal ulcer.

The veteran's assertion that his ulcer prevented him from 
working is of insufficient weight in light of the dearth of 
evidence of employment to find it markedly interfered with 
employment.  His statement that the September 2000 
hospitalization was for his ulcer is rejected in light of the 
hospital summary that shows a primary 


diagnosis of pancreatitis.  Even if inclusion of perforated 
duodenal diverticulum among the diagnosis was sufficient to 
deem the hospitalization for duodenal ulcer, two 
hospitalizations, 12 years apart, are not frequent 
hospitalization.  There is no basis to further consider 
entitlement to an accrued higher rating for duodenal ulcer on 
an extraschedular basis.

C.  TDIU

The veteran first applied for TDIU in November 2000.  He 
first provided information about his employment history in 
May 2001.  He submitted a second statement of employment 
history in July 2001.

At the time of his death, the veteran was 70 percent 
disabled.  That degree of disability was the combined result 
of being 60 percent disabled by duodenal ulcer, 20 percent 
disabled by varicose veins of the right popliteal space, and 
20 percent disabled by prostatitis and urethritis.  The 
combined rating derived from a sequence of multiplications of 
the several percentage ratings.  See 38 C.F.R. § 4.25 (2005).

The RO erred in its expression of the reason for denying the 
appellant's claim.  The RO found the veteran to be totally 
disabled.  The RO found he had multiple non-service-connected 
medical conditions that contributed to his unemployability.  
The RO reasoned that the veteran was not entitled to TDIU 
because, although unemployable, it was not solely due to 
service-connected disabilities.  The RO interpreted the 
regulation as if a veteran whose service-connected 
disabilities render him unemployable is not entitled to TDIU 
if he coincidentally also has non-service-connected 
conditions that, by themselves, even if the veteran did not 
have the service-connected disabilities, would render him 
unemployable.  The only pertinent question in determining 
entitlement to TDIU is whether service-connected disabilities 
by themselves render the veteran unemployable.  To decide 
this, the 


veteran's non-service-connected conditions are disregarded; 
then the question is asked, do the veteran's service-
connected disabilities alone render him individually 
unemployable?

The discussion above regarding the dearth of evidence about 
the veteran's employment applies to the claim for TDIU.  The 
evidence of record regarding his employment history is 
probative only of that the veteran was unemployed at the time 
of his death.  The evidence is also persuasive that the 
veteran may never have had substantially gainful employment.  
The only earnings report of record, in his May 2001 
application for TDIU, shows work of 20 hours a week and 
earnings that amount to $4320.00 per year, well below the 
poverty level for a single individual.  As explained above, 
the veteran's, and subsequently the appellant's, assertion 
that his service-connected ulcer was sufficiently disabling 
to render him unemployable is untenable on the evidence of 
record.

If the veteran's May 2001 narrative statement that he became 
unemployable on September 30, 2002, when he was hospitalized 
for his ulcer is deemed true, the reasonable inference is 
that his service-connected disabilities did not render him 
unable to secure or follow a substantially gainful occupation 
before that date.  The further reasonable inference is that 
service-connected disabilities alone were not the reason for 
earnings that were not substantially gainful.  The July 2001 
application for TDIU included the statement that due to his 
service connected conditions he was unable to obtain or 
maintain gainful employment.  This statement is inconsistent 
with his May 2001 statement that he became unemployable on 
September 30, 2001, because of his ulcer, and, despite the 
inconsistency, the bare assertion alone lacks sufficient 
probative value to establish entitlement.

Section 5121(a) limits a survivor's recovery of accrued 
veteran's benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life.  Terry v. 
Principi, 367 F.3d 1291, 1296 (Fed. Cir. 2004).  In more than 
10 statements of record from September 1967 to November 2000 
asserting increase in severity of one or more of his service-
connected disabilities, the veteran never reported his 
employment or alleged any adverse affect of his service-
connected disabilities on his employment or his 
employability.  To find he was individually unemployable due 
to service-connected disabilities during any two-year period 
of his service-connected life requires pure speculation.

At the time the veteran applied for TDIU in November 2000, 
his diagnoses included duodenal ulcer, varicose veins, and 
urethritis with prostatitis.  At the time of his death, he 
had a long list of grave medical conditions, as seen in the 
multiple hospital summaries and outpatient records from May 
2001 to February 2003.  Although it misconstrues the 
regulation to find he was not individually unemployable due 
solely service-connected disabilities because other 
conditions disabled him from gainful employment, it is 
consistent with the evidence to say that the complexity of 
his medical condition from the time he filed the claim until 
his death renders it impossible to determine whether the 
service-connected disabilities could have rendered him 
individually unemployable if they were his only medical 
problems.

The case presents the question how to weigh the probative 
value of the veteran's assertion of individual 
unemployability due to service-connected disabilities when it 
is the only evidence associating apparently long-term lack of 
substantially gainful employment with service-connected 
disabilities.  The United States Court of Appeals for 
Veterans Claims has reversed the Board's denial of TDIU 
without first submitting the case to the Director, 
Compensation and Pension Service, where there was evidence of 
insubstantially gainful employability due to service-
connected disability and no affirmative evidence of what 
substantially gainful work the veteran could do.  Bowling v. 
Principi, 15 Vet. App. 1 (2001). 

The instant case is distinguishable from Bowling in several 
material ways.  First, Mr. Bowling presented evidence of 
prior substantially gainful employment.  That evidence was 
independently corroborated.  There was independent evidence 
of the 


reduction of earnings to an amount that was not substantially 
gainful, and there was affirmative, independent evidence that 
the reduction in earning capacity was due to service-
connected disability.  15 Vet. App. at 4-5.

The evidence in the instant case does not compare with the 
evidence in the case that resulted in the Court's dictum that 
the Board must identify the substantially gainful employment 
a TDIU claimant can do in finding he is substantially 
gainfully employable.  The Board does not construe the 
Court's opinion in Bowling to mean that the Board must 
identify potential gainful employments in each instance of 
finding the evidence does not support finding TDIU based on 
service-connected disabilities.  Given the record in this 
case, the veteran's and the appellant's attribution of the 
veteran's unemployability to service-connected causes is all 
the evidence there is and it is not enough by itself to grant 
the benefit.  It amounts to a medical opinion from persons 
lacking the expertise to provide such an opinion.  Black v. 
Brown, 10 Vet. App. 279 (1997).

The preponderance of the evidence is that the veteran was not 
individually unemployable due to service-connected 
disabilities.

II.  Service Connection for the Cause of the Veteran's Death

"When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents."  
38 U.S.C.A. § 1310 (West 2002).



The implementing regulation provides as follows:

Cause of death.

  (a) General.  The death of a veteran 
will be considered as having been due to 
a service-connected disability when the 
evidence establishes that such disability 
was either the principal or a 
contributory cause of death.  The issue 
involved will be determined by exercise 
of sound judgment, without recourse to 
speculation, after a careful analysis has 
been made of all the facts and 
circumstances surrounding the death of 
the veteran, including, particularly, 
autopsy reports.

38 C.F.R. § 3.312 (2005).  The regulation further defines 
principal and contributory causes of death.  38 C.F.R. 
§ 3.312(b), (c) (2005).

The only evidence of record of the immediate cause of the 
veteran's death is the February 2003 death certificate.  The 
veteran apparently died at home, so there are no terminal 
hospital records.  Any assertion of the immediate cause of 
death based on the available record must have less probative 
weight than the death certificate.  It states the immediate 
cause of death as cardiac failure due to esophageal cancer.  
It does not state any underlying cause of the esophageal 
cancer.  It does not identify any unrelated contributory 
cause.  There was no autopsy.

The appellant stated in March 2003 that she had no medical 
evidence from private sources to demonstrate that the veteran 
died as a result of service-connected conditions.  Through 
counsel, she proffered a medical theory of the causal 
connection between the veteran's service-connected ulcer and 
his esophageal 


cancer.  That theory is a lay medical opinion of no 
evidentiary value.  Espiritu v. Derwinski, 2 Vet App. 492 
(1992).  The only medical opinion on the matter is the June 
2003 VA medical opinion mention above, which is adverse to 
the claim.  For the reasons stated above, the evidence also 
precludes finding any direct incurrence in service of 
esophageal cancer.

The evidence of record provides no basis to conclude that the 
veteran's varicose veins or urethritis and prostatitis 
materially contributed to the cause of death.  38 C.F.R. 
§ 3.312(c) (2005).  It is noteworthy in this respect that the 
veteran had end-stage renal disease with a history of urinary 
obstruction related to benign prostatic hypertrophy.  October 
2001 VA hospital and surgical records show this condition was 
treated surgically with a transurethral resection of the 
prostate.  A June 2002 outpatient record identified chronic 
renal insufficiency as due to diabetic nephropathy.  A VA 
compensation examiner in February 2003 opined that his kidney 
condition was unrelated to his service-connected urethritis.  
In the final analysis, even if there were evidence of a 
relation between service-connected genitourinary disease and 
his chronic renal failure, the death certificate provides no 
evidence that renal disease caused or materially contributed 
to the veteran's death.

The preponderance of the evidence is against awarding service 
connection for the cause of the veteran's death.

III.  Duty to Notify and to Assist

VA notified the appellant of the information and evidence 
necessary to substantiate her claim in letters of April 2003 
and April 2005.  The former predated the initial adjudication 
of the issues on appeal.  It complied with the requirements 
of such notices, except for omission of an instruction to 
submit any evidence currently in the appellant's possession, 
see Pelegrini v. Principi, 18 Vet. App. 112, 118-19 (2004), 
but it did advise her that she bore the ultimate 
responsibility to submit 


evidence in her claim.  In light of her March 2003 statement 
that she had no private evidence, it is reasonable to 
conclude she was actually informed of the scope of her rights 
and responsibilities in the development of evidence in this 
case.  She suffered no prejudice from the omission of the 
instruction.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
VA discharged its duty to notify regarding the cause of death 
claim.  38 U.S.C.A. § 5103(b) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

The April 2005 letter provided initial notice of the 
information and evidence necessary to substantiate a claim 
for accrued benefits.  The letter provided the information 
necessary to comply with the notice requirements in this 
case.  In light of the constraints on development of evidence 
in accrued benefits claims, see 38 C.F.R. § 3.1000(d)(4) 
(2005), it is difficult to construe prejudice in late notice.  
In this case, the appellant is represented by an attorney at 
law.  VA mailed a copy of the April 2005 letter to the 
attorney.  Subsequently the attorney withdrew a pending 
request for a hearing.  In light of the April 2005 notice 
letter, the attorney's withdrawal of the hearing request and 
the failure to submit additional evidence are sufficient to 
conclude the appellant knowingly, and consistent with her 
March 2003 statement, did not have additional information or 
evidence to provide.  In this context, the late notice did 
not prejudice her case for accrued benefits.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has discharged its 
notice duties regarding the claim for accrued benefits.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2005).

VA has obtained all evidence of which it had notice.  VA 
obtained a medical opinion necessary to decide two issues in 
the claim.  There was no failure to obtain evidence of which 
VA needed to notify the appellant.  VA has discharged its 
duty to assist the appellant to obtain evidence to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2005).


ORDER

Service connection for esophageal cancer on an accrued basis 
is denied.

An increased rating for duodenal ulcer on an accrued basis is 
denied.

A total disability rating based on individual unemployability 
on an accrued basis is denied.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


